          Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

In re:                                                              03-MDL-1570 (GBD)(SN)

         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001
----------------------------------------------------------------X

 Shirley Magee, as Personal Representative and/or                        18-cv-12372
 Proposed Administrator of the Estate of Alfred                          (GBD)(SN)
 Swanton, deceased

 Shirley Magee, as the Spouse of Alfred Swanton,
 deceased
                                                                     SAUDI ARABIA SHORT
                                                                    FORM COMPLAINT AND
 William Schutt                                                     DEMAND FOR TRIAL BY
                                                                            JURY
 Martin Schwartz

 Nanette Scott, as Personal Representative and/or
 Proposed Administrator of the Estate of Glenn Scott,
 deceased

 Nanette Scott, as the Spouse of Glenn Scott

 Mary Ellen Scotto, as Personal Representative and/or
 Proposed Administrator of the Estate of Frank Scotto,
 deceased

 Mary Ellen Scotto, as the Spouse of Frank Scotto

 Ramchal Seeteram

 Bryant Semenza

 Vincent Serapiglia

 Natalia Serna

 Angel Serrano
       Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 2 of 15




Moises Serrano

John Sharkey

Larry Sharpe

Donna Shaw

Scott Shaw

Edward Sheehy

Levie Shuemake

Anthony Siconolfi

Michael Sigault

Jon Sigismondi

Mary Silvestri, as Personal Representative and/or
Proposed Administrator of the Estate of Domenick
Silvestri, deceased

Mary Silvestri, as the Spouse of Domenick Silvestri

Jennifer Simanowitz, as Personal Representative and/or
Proposed Administrator of the Estate of Michael
Simanowitz, deceased

Jennifer Simanowitz, as the Spouse of Michael
Simanowitz

Arthur Simms

Michael Simon

Albert Singleton

Terence Slane

Lawrence Small
        Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 3 of 15




Edward Smith

Nancy Smith, as Personal Representative and/or
Proposed Administrator of the Estate of Bradford
Smith, deceased

Nancy Smith, as the Spouse of Bradford Smith

Carmine Somma

Juan Sonera

John Sorrentino

Hector Soto

Theresa Spano, as Personal Representative and/or
Proposed Administrator of the Estate of Stephen Spano,
deceased

Theresa Spano, as the Spouse of Stephen Spano

Andrew Spieler

Edward Spinelli

Richard Spinelli

Joseph Spruill Jr.

Hilliard Starke

Jeffrey Stavitsky

Charles Steed

Eric Stern

Valentine Stevens

James Stewart

John Stewart Jr.
       Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 4 of 15




Joseph M. Stillitano

Bruce Strausberg

Sadie Strausberg

Aine Stuttard, as Personal Representative and/or
Proposed Administrator of the Estate of Anne Corridan,
deceased

Aine Stuttard, as the Child of Anne Corridan

Edgard Suarez

John Sugrue

William Sutton

Michael Swannick

Anthony Sylvester

Michael Tadros

Brian Talarico

Joseph Tallini

Allan Tannenbaum

Debora Tannenbaum

Angelo Tanzi

Darryl Taylor

Leonard L. Taylor

Margaret Taylor, as Personal Representative and/or
Proposed Administrator of the Estate of Robert Taylor,
deceased
          Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 5 of 15




 Margaret Taylor, as the Spouse of Robert Taylor

 Ronald Taylor

 William Teller

 Robert Teraskiewicz

 Thomas Testa

 Edwin Thomas

 Maurice Thomas

 Percy Thomas

 Theodore Thomas

 Daniel Thompson

 Michael Thompson

 Oscar Thompson

 Steven Thompson

 James Thomsen

 Marc Thrift

 Peter Tilley

 Ralph Tisei


                                                   Plaintiff(s),
                           -against-

KINGDOM OF SAUDI ARABIA,

                                                    Defendant.

----------------------------------------------------------------X
      Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 6 of 15




       Plaintiffs named herein by and through the undersigned counsel file this Short Form

Complaint against Defendant, the Kingdom of Saudi Arabia, arising out of the September

11, 2001 terrorist attacks (“September 11, 2001 Terrorist Attacks”), as permitted and

approved by the Court’s Order of July 10, 2018, ECF No. 4045. Each Plaintiff incorporates

by reference the specific allegations, as indicated below, of (a) the Consolidated Amended

Complaint as to the Kingdom of Saudi Arabia, ECF No. 3463, or (b) the Complaint

Against the Kingdom of Saudi Arabia, Ashton v. Kingdom of Saudi Arabia, No. 17-CV-

2003 (GBD)(SN) (S.D.N.Y. Mar. 30, 2017), ECF No. 1.

       Upon filing this Saudi Arabia Short Form Complaint, each Plaintiff is deemed to

have adopted all factual and jurisdictional allegations of the complaint that has been

joined as specified below; all prior filings in connection with that complaint; and all prior

Orders and rulings of the Court in connection with that complaint.

                                            VENUE

       1.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and

1391(f)(1), as a substantial part of the events giving rise to the claims asserted herein

occurred in this district. Venue is also proper in this district pursuant to 18 U.S.C. § 2334(a).

                                       JURISDICTION

       2.      Jurisdiction is premised on the grounds set forth in the complaints specified

below, and further, jurisdiction of this Saudi Arabia Short Form Complaint is premised upon

and applicable to all defendants in this action:

                28 U.S.C. § 1605(a)(5) (non-commercial tort exception)

                28 U.S.C. § 1605B (Justice Against Sponsors of Terrorism Act)

                28 U.S.C. § 1330 (actions against foreign states)
      Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 7 of 15




                 Other (set forth below the basis of any additional ground for jurisdiction
                 and plead such in sufficient detail as per the FRCP): _________________

                 ___________________________________________________________

                 ___________________________________________________________.

                                       CAUSES OF ACTION

       3.      Each Plaintiff hereby adopts and incorporates herein by reference the

following factual allegations, jurisdictional allegations, and jury trial demand in the

following complaint [check only one complaint] and the following causes of action set

forth in that complaint:

                Consolidated Amended Complaints as to the Kingdom of Saudi
                Arabia, ECF No. 3463 (check all causes of action that apply)

                           COUNT I – Aiding and Abetting and Conspiring with Al Qaeda to
                           Commit the September 11th Attacks upon the United States in
                           violation of 18 U.S.C. § 2333(d) (JASTA).

                           COUNT II – Aiding and Abetting and Conspiring with Al Qaeda to
                           Commit the September 11th Attacks upon the United States in
                           violation of 18 U.S.C. § 2333(a).

                           COUNT III – Committing Acts of International Terrorism in
                           violation of 18 U.S.C. § 2333.

                           COUNT IV – Wrongful Death.

                           COUNT V – Alien Tort Claims Act.

                           COUNT VI – Assault and Battery.

                           COUNT VII – Conspiracy.

                           COUNT VIII – Aiding and Abetting.

                           COUNT IX – Intentional Infliction of Emotional Distress.

                           COUNT X – Liability Pursuant to Restatement (Second) of Torts §
                           317 and Restatement (Third) of Agency § 7.05: Supervising
                           Employees and Agents.
Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 8 of 15




             COUNT XI – Liability Pursuant to Restatement (Second) of Torts §
             317 and Restatement (Third) of Agency § 7.05: Hiring, Selecting,
             and Retaining Employees and Agents.

             COUNT XI – 18 U.S.C. § 1962(a)-(d) – CIVIL RICO.

             COUNT XII – Trespass.

             COUNT XII – Violations of International Law.


      Complaint Against the Kingdom of Saudi Arabia, Ashton v. Kingdom
       of Saudi Arabia, No. 17-CV-2003 (GBD)(SN) (S.D.N.Y. Mar. 30, 2017),
       ECF No. 1 (check all causes of action that apply)

             First Cause of Action to Recover Wrongful Death Damages
              Pursuant to 28 U.S.C. § 1605B (the Justice Against Sponsors of
              Terrorism Act or JASTA) and 18 U.S.C. § 2333 eq. seq. (the Anti-
              Terrorism Act or ATA)

             First Cause of Action to Recover Personal Injury Damages
              Pursuant to 28 U.S.C. § 1605B (the Justice Against Sponsors of
              Terrorism Act or JASTA) and 18 U.S.C. § 2333 eq. seq. (the Anti-
              Terrorism Act or ATA)

             Second Cause of Action for Wrongful Death Damages Pursuant to
              State Tort Law

             Second Cause of Action for Personal Injury Damages Pursuant to
              State Tort Law

             Third Cause of Action for Wrongful Death Damages Pursuant to
              the Alien Tort Claims Act

             Third Cause of Action for Personal Injury Damages Pursuant to the
              Alien Tort Claims Act

       Each Plaintiff asserts the following additional theories and/or Causes of
       Action against the Kingdom of Saudi Arabia: _______________________

       ____________________________________________________________

       ___________________________________________________________.
      Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 9 of 15




                           IDENTIFICATION OF PLAINTIFFS

       4.      The following allegations and information are alleged on behalf of each

individual who is bringing this claim, as indicated on Appendix 1 to this Saudi Arabia Short

Form Complaint, herein referred to as “Plaintiffs.”

               a. The citizenship/nationality of each Plaintiff is indicated at Appendix 1
                  to this Saudi Arabia Short Form Complaint.

               b. Plaintiff is entitled to recover damages on the causes of action set forth
                  in this Saudi Arabia Short Form Complaint.

               c. As indicated at Appendix 1, Plaintiff (i) is the estate representative of
                  someone who was killed as a result of the September 11, 2001 Terrorist
                  Attacks; (ii) is the surviving immediate family member of someone who
                  was killed as a result of the September 11, 2001 Terrorist Attacks; and/or
                  (iii) suffered physical injuries as a result of the September 11, 2001
                  Terrorist Attacks.

               d. For those plaintiffs with personal injury claims, as indicated in Appendix
                  1, on or after September 11, 2001, said Plaintiff was present at the
                  Pentagon and/or the World Trade Center site and/or its surroundings
                  and/or lower Manhattan and/or at an area wherein he/she was exposed to
                  toxins as a result of the terrorist attacks and was exposed to toxins from
                  the attacks, and/or was otherwise injured, and/or as otherwise alleged, as
                  stated specifically in Appendix 1.

               e. For those plaintiffs with personal injury and/or wrongful death claims,
                  as indicated in Appendix 1, as a direct, proximate and foreseeable result
                  of Defendant’s actions or inactions, Plaintiff or his or her decedent
                  suffered bodily injury and/or death, and consequently economic and
                  other losses, including but not limited to pain and suffering, emotional
                  distress, psychological injuries, and loss of enjoyment of life, and/or as
                  described in the Saudi Arabia Short Form Complaint, and/or as otherwise
                  may be specified in subsequent discovery proceedings, and/or as
                  otherwise alleged in Appendix 1.

               f. The name, relationship to the injured and/or deceased September 11
                  victim, residency, citizenship/nationality, and the general nature of the
                  claim for each plaintiff asserting wrongful death and/or solatium claims
                  is listed on the attached Appendix 1, and is incorporated herein as
                  allegations, with all allegations of the related complaints, as specified
                  above, deemed alleged as to each Plaintiff.
      Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 10 of 15




                         IDENTIFICATION OF THE DEFENDANT

        5.      The only Defendant named in this Saudi Arabia Short Form Complaint is

 the Kingdom of Saudi Arabia.

                              NO WAIVER OF OTHER CLAIMS

        6.      By filing this Saudi Arabia Short Form Complaint, Plaintiff(s) is/are not

 waiving any right to file suit against any other potential defendants or parties.

        7.      By filing this Saudi Arabia Short Form Complaint, Plaintiff(s) are not opting

 out of any class that the Court may certify in the future.

                                         JURY DEMAND

        8.      Each Plaintiff hereby demands a trial by jury as to the claims in this action.



       WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as set forth

in this Saudi Arabia Short Form Complaint as appropriate.



                                                      Respectfully submitted,

                                                      THE DEARIE LAW FIRM, P.C.

                                                      BY:     /s/ John P. Dearie
                                                      John P. Dearie, Esq.
                                                      515 Madison Avenue, 11th Floor
                                                      New York, New York 10022
                                                      Tel: 212-980-0404
                                                      Fax: 212-227-4141
                                                      jpd@dearielaw.com
                              Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 11 of 15




                                                             APPENDIX 1

       Each line below is deemed an allegation, incorporating the allegations, language, and references within the Saudi Arabia Short Form

Complaint, to which this Appendix 1 is appended and shall be referenced as Allegation 1 of Appendix 1 to the Saudi Arabia Short Form

Complaint, Allegation 2 of Appendix 1 to the Saudi Arabia Short Form Complaint, etc.



                              Plaintiff's
                                             Plaintiff's                                                9/11 Decedent's    Nature of Claim
        Plaintiff's Name       State of                                            Plaintiff's
                                            Citizenship /   9/11 Decedent's                               Citizenship /       (wrongful
        (alphabetical by      Residency                                       Relationship to 9/11
                                             Nationality       Full Name                                 Nationality on    death, solatium,
           last name)          at Filing                                           Decedent
                                            on 9/11/2001                                                   9/11/2001       personal injury)
                              (or death)
  1       Shirley Magee           NJ        United States    Alfred Swanton   Personal Representative     United States     Wrongful Death
  2       Shirley Magee           NJ        United States    Alfred Swanton            Spouse             United States         Solatium
  3       William Schutt         NY         United States         N/A                   N/A                   N/A            Personal Injury
  4      Martin Schwartz          FL        United States         N/A                   N/A                   N/A            Personal Injury
  5        Nanette Scott         NY         United States     Glenn Scott     Personal Representative     United States     Wrongful Death
  6        Nanette Scott         NY         United States     Glenn Scott              Spouse             United States         Solatium
  7      Mary Ellen Scotto       NY         United States     Frank Scotto    Personal Representative     United States     Wrongful Death
  8      Mary Ellen Scotto       NY         United States     Frank Scotto             Spouse             United States         Solatium
  9      Ramchal Seeteram        NY         United States         N/A                   N/A                   N/A            Personal Injury
  10      Bryant Semenza          PA        United States         N/A                   N/A                   N/A            Personal Injury
  11     Vincent Serapiglia      NY         United States         N/A                   N/A                   N/A            Personal Injury
  12       Natalia Serna         NY         United States         N/A                   N/A                   N/A            Personal Injury
  13       Angel Serrano          FL        United States         N/A                   N/A                   N/A            Personal Injury
                           Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 12 of 15




14     Moises Serrano        PA      United States          N/A                    N/A                  N/A         Personal Injury
15      John Sharkey         NY      United States          N/A                    N/A                  N/A         Personal Injury
16      Larry Sharpe          NJ     United States          N/A                    N/A                  N/A         Personal Injury
17      Donna Shaw           NY      United States          N/A                    N/A                  N/A         Personal Injury
18       Scott Shaw          MA      United States          N/A                    N/A                  N/A         Personal Injury
19     Edward Sheehy          SC     United States          N/A                    N/A                  N/A         Personal Injury
20    Levie Shuemake         NY      United States          N/A                    N/A                  N/A         Personal Injury
21   Anthony Siconolfi       NY      United States          N/A                    N/A                  N/A         Personal Injury
22     Michael Sigault       NY      United States          N/A                    N/A                  N/A         Personal Injury
23     Jon Sigismondi        AZ      United States          N/A                    N/A                  N/A         Personal Injury
24     Mary Silvestri        NY      United States   Domenick Silvestri   Personal Representative   United States   Wrongful Death
25     Mary Silvestri        NY      United States   Domenick Silvestri           Spouse            United States      Solatium
26   Jennifer Simanowitz     NY      United States   Michael Simanowitz   Personal Representative   United States   Wrongful Death
27   Jennifer Simanowitz     NY      United States   Michael Simanowitz           Spouse            United States      Solatium
28     Arthur Simms          NY      United States          N/A                    N/A                  N/A         Personal Injury
29     Michael Simon         NY      United States          N/A                    N/A                  N/A         Personal Injury
30    Albert Singleton       PA      United States          N/A                    N/A                  N/A         Personal Injury
31     Terence Slane          FL     United States          N/A                    N/A                  N/A         Personal Injury
32     Lawrence Small         FL     United States          N/A                    N/A                  N/A         Personal Injury
33     Edward Smith          GA      United States          N/A                    N/A                  N/A         Personal Injury
34      Nancy Smith          NY      United States     Bradford Smith     Personal Representative   United States   Wrongful Death
35      Nancy Smith          NY      United States     Bradford Smith             Spouse            United States      Solatium
36    Carmine Somma          CT      United States          N/A                    N/A                  N/A         Personal Injury
                            Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 13 of 15




37      Juan Sonera            FL     United States       N/A                  N/A                  N/A         Personal Injury
38     John Sorrentino        NY      United States       N/A                  N/A                  N/A         Personal Injury
39       Hector Soto          UT      United States       N/A                  N/A                  N/A         Personal Injury
40     Theresa Spano          NY      United States   Stephen Spano   Personal Representative   United States   Wrongful Death
41     Theresa Spano          NY      United States   Stephen Spano           Spouse            United States      Solatium
42     Andrew Spieler         NY      United States       N/A                  N/A                  N/A         Personal Injury
43    Edward Spinelli          NJ     United States       N/A                  N/A                  N/A         Personal Injury
44    Richard Spinelli         FL     United States       N/A                  N/A                  N/A         Personal Injury
45    Joseph Spruill Jr.      NC      United States       N/A                  N/A                  N/A         Personal Injury
46     Hilliard Starke        NY      United States       N/A                  N/A                  N/A         Personal Injury
47    Jeffrey Stavitsky        FL     United States       N/A                  N/A                  N/A         Personal Injury
48      Charles Steed         NY      United States       N/A                  N/A                  N/A         Personal Injury
49       Eric Stern           NY      United States       N/A                  N/A                  N/A         Personal Injury
50   Valentine Stevens        NY      United States       N/A                  N/A                  N/A         Personal Injury
51     James Stewart          NY      United States       N/A                  N/A                  N/A         Personal Injury
52     John Stewart Jr.        FL     United States       N/A                  N/A                  N/A         Personal Injury
53   Joseph M. Stillitano     NY      United States       N/A                  N/A                  N/A         Personal Injury
54    Bruce Strausberg        NY      United States       N/A                  N/A                  N/A         Personal Injury
55    Sadie Strausberg        NY      United States       N/A                  N/A                  N/A         Personal Injury
56      Aine Stuttard         NY      United States   Anne Corridan   Personal Representative   United States   Wrongful Death
57      Aine Stuttard         NY      United States   Anne Corridan           Child             United States      Solatium
58     Edgard Suarez           NJ     United States       N/A                  N/A                  N/A         Personal Injury
59      John Sugrue           NY      United States       N/A                  N/A                  N/A         Personal Injury
                           Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 14 of 15




60     William Sutton         NJ     United States       N/A                  N/A                  N/A         Personal Injury
61   Michael Swannick         FL     United States       N/A                  N/A                  N/A         Personal Injury
62   Anthony Sylvester       NY      United States       N/A                  N/A                  N/A         Personal Injury
63     Michael Tadros         NJ     United States       N/A                  N/A                  N/A         Personal Injury
64     Brian Talarico        NY      United States       N/A                  N/A                  N/A         Personal Injury
65      Joseph Tallini       NY      United States       N/A                  N/A                  N/A         Personal Injury
66   Allan Tannenbaum        NY      United States       N/A                  N/A                  N/A         Personal Injury
67   Debora Tannenbaum       NY      United States       N/A                  N/A                  N/A         Personal Injury
68      Angelo Tanzi          NJ     United States       N/A                  N/A                  N/A         Personal Injury
69      Darryl Taylor        NY      United States       N/A                  N/A                  N/A         Personal Injury
70    Leonard L. Taylor      NY      United States       N/A                  N/A                  N/A         Personal Injury
71    Margaret Taylor        NY      United States   Robert Taylor   Personal Representative   United States   Wrongful Death
72    Margaret Taylor        NY      United States   Robert Taylor           Spouse            United States      Solatium
73     Ronald Taylor          NJ     United States       N/A                  N/A                  N/A         Personal Injury
74     William Teller         NJ     United States       N/A                  N/A                  N/A         Personal Injury
75   Robert Teraskiewicz     NY      United States       N/A                  N/A                  N/A         Personal Injury
76      Thomas Testa         NY      United States       N/A                  N/A                  N/A         Personal Injury
77     Edwin Thomas          NY      United States       N/A                  N/A                  N/A         Personal Injury
78    Maurice Thomas         NY      United States       N/A                  N/A                  N/A         Personal Injury
79     Percy Thomas          NY      United States       N/A                  N/A                  N/A         Personal Injury
80    Theodore Thomas        NY      United States       N/A                  N/A                  N/A         Personal Injury
81    Daniel Thompson        NY      United States       N/A                  N/A                  N/A         Personal Injury
82   Michael Thompson         NJ     United States       N/A                  N/A                  N/A         Personal Injury
                       Case 1:18-cv-12372-GBD-SN Document 1 Filed 12/31/18 Page 15 of 15




83   Oscar Thompson      NY      United States     N/A              N/A              N/A   Personal Injury
84   Steven Thompson     NY      United States     N/A              N/A              N/A   Personal Injury
85   James Thomsen        FL     United States     N/A              N/A              N/A   Personal Injury
86     Marc Thrift       NY      United States     N/A              N/A              N/A   Personal Injury
87     Peter Tilley       FL     United States     N/A              N/A              N/A   Personal Injury
88     Ralph Tisei        SC     United States     N/A              N/A              N/A   Personal Injury
